
	
		I
		112th CONGRESS
		2d Session
		H. R. 3784
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2012
			Mr. Kucinich (for
			 himself, Ms. Woolsey,
			 Mr. Conyers,
			 Mr. Langevin,
			 Ms. Fudge, and
			 Mr. Filner) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  windfall profit tax on oil and natural gas (and products thereof) and to allow
		  an income tax credit for purchases of fuel-efficient passenger vehicles, and to
		  allow grants for mass transit.
	
	
		1.Short titleThis Act may be cited as the
			 Gas Price Spike Act of 2012.
		2.Windfall profits
			 tax
			(a)In
			 generalSubtitle E of the Internal Revenue Code of 1986 (relating
			 to alcohol, tobacco, and certain other excise taxes) is amended by adding at
			 the end thereof the following new chapter:
				
					56Windfall profit
				on crude oil, natural gas, and products thereof
						
							Sec. 5896. Imposition of
				  tax.
						
						5896.Imposition of
				tax
							(a)In
				generalIn addition to any other tax imposed under this title,
				there is hereby imposed an excise tax on the sale in the United States of any
				crude oil, natural gas, or other taxable product a tax equal to the applicable
				percentage of the windfall profit on such sale.
							(b)DefinitionsFor
				purposes of this section—
								(1)Taxable
				productThe term taxable product means any fuel
				which is a product of crude oil or natural gas.
								(2)Windfall
				profitThe term windfall profit means, with respect
				to any sale, so much of the profit on such sale as exceeds a reasonable
				profit.
								(3)Applicable
				percentageThe term applicable percentage
				means—
									(A)50 percent to the
				extent that the profit on the sale exceeds 100 percent of the reasonable profit
				on the sale but does not exceed 102 percent of the reasonable profit on the
				sale,
									(B)75 percent to the
				extent that the profit on the sale exceeds 102 percent of the reasonable profit
				on the sale but does not exceed 105 percent of the reasonable profit on the
				sale, and
									(C)100 percent to the
				extent that the profit on the sale exceeds 105 percent of the reasonable profit
				on the sale.
									(4)Reasonable
				profitThe term reasonable profit means the amount
				determined by the Reasonable Profits Board to be a reasonable profit on the
				sale.
								(c)Liability for
				payment of taxThe taxes imposed by subsection (a) shall be paid
				by the
				seller.
							.
			(b)Clerical
			 amendmentThe table of chapters for subtitle E of such Code is
			 amended by adding at the end the following new item:
				
					
						Chapter 56. windfall profit on crude oil
				and refined petroleum
				products.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			3.Credit for
			 purchasing fuel efficient American-made passenger vehicles
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Purchase of
				fuel-efficient American-made passenger vehicles
						(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the cost of any qualified passenger vehicle purchased by the taxpayer
				during the taxable year.
						(b)Maximum
				credit
							(1)In
				generalThe credit allowed by this section for the taxable year
				shall be—
								(A)$3,000 in the case of a qualified passenger
				vehicle not described in subparagraph (B) or (C) if the vehicle’s fuel economy
				is within the 10 percent most fuel efficient range,
								(B)$4,500 in the case
				of a qualified passenger vehicle not described in subparagraph (C) if the
				vehicle’s fuel economy is within the 5 percent most fuel efficient range,
				and
								(C)$6,000 in the case of a qualified passenger
				vehicle the fuel economy of which is at least 65 miles per gallon.
								(2)Determination of
				ranges
								(A)In
				generalA vehicle sold during a calendar year is within the 10
				percent most fuel efficient range if the fuel economy for such vehicle is equal
				to or greater than the lowest fuel economy of a vehicle included in the group
				consisting of the 10 percent of the vehicles sold during the preceding calendar
				year with the highest fuel economy. A similar rule shall be applied to
				determine the 5 percent most fuel efficient range.
								(B)Separate
				determinationThe 5 and 10
				percent most fuel efficient ranges shall be determined separately for—
									(i)trucks and sport utility vehicles as a
				group, and
									(ii)other qualified vehicles as a group.
									(C)Ranges to be
				published before beginning of yearBefore the beginning of each calendar year,
				the Secretary shall publish in the Federal Register the 5 and 10 percent most
				fuel efficient ranges which apply for such calendar year. In the case of ranges
				for calendar year 2011, such ranges shall be published as soon as
				possible.
								(c)Qualified
				passenger vehicleFor purposes of this section—
							(1)In
				generalThe term qualified automobile means any
				automobile (as defined in section 4064(b))—
								(A)which is purchased
				after the date of the enactment of this section,
								(B)which is assembled
				in the United States by individuals employed under a collective bargaining
				agreement,
								(C)the original use
				of which begins with the taxpayer,
								(D)substantially all
				of the use of which is for personal, nonbusiness purposes, and
								(E)the fuel economy of such automobile is
				within the 10 percent most fuel efficient range.
								(2)Fuel
				economyFuel economy shall be determined in accordance with
				section 4064.
							(d)Special
				rules
							(1)Basis
				reductionThe basis of any property for which a credit is
				allowable under subsection (a) shall be reduced by the amount of such
				credit.
							(2)Property used
				outside United States not qualifiedNo credit shall be allowed
				under subsection (a) with respect to any property referred to in section
				50(b).
							.
			(b)Clerical
			 amendmentThe table of sections for such subpart A is amended by
			 inserting after the item relating to section 25D the following new item:
				
					
						Sec. 25E. Purchase of fuel-efficient
				American-made passenger
				vehicles.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			4.Mass transit fare
			 reductions during gas price spikes
			(a)In
			 generalThe Secretary of Transportation may make grants to the
			 operator of a mass transit system to assist the operator in reducing fares paid
			 by passengers using the system.
			(b)Use of
			 grantsGrants received under the program shall be used solely for
			 implementing a fare reduction described in subsection (a) that is applied
			 equally to all passengers using the mass transit system.
			(c)Mass transit
			 system definedIn this section, the term mass transit
			 system includes bus and commuter rail systems.
			(d)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section in a fiscal year amounts equivalent to the excess (if any)
			 of—
				(1)the revenues
			 received during the preceding fiscal year pursuant to chapter 56 of the
			 Internal Revenue Code of 1986 (relating to windfall profit on crude oil and
			 refined petroleum products), over
				(2)the revenue cost
			 for such fiscal year of section 25E of such Code (relating to purchase of
			 fuel-efficient American-made passenger vehicles).
				Amounts
			 authorized under the preceding sentence shall remain available until
			 expended.5.Reasonable
			 Profits Board
			(a)EstablishmentThere
			 is established an independent board to be known as the Reasonable
			 Profits Board (hereafter in this section referred to as the
			 Board).
			(b)DutiesThe
			 Board shall make reasonable profit determinations for purposes of applying
			 section 5896 of the Internal Revenue Code of 1986 (relating to windfall profit
			 on crude oil, natural gas, and products thereof).
			(c)Advisory
			 CommitteeThe Board shall be considered an advisory committee
			 within the meaning of the Federal Advisory
			 Committee Act (5 U.S.C. App.).
			(d)Appointment
				(1)MembersThe
			 Board shall be composed of 3 members appointed by the President of the United
			 States.
				(2)TermMembers
			 of the Board shall be appointed for a term of 3 years.
				(3)BackgroundThe
			 members shall have no financial interests in any of the businesses for which
			 reasonable profits are determined by the Board.
				(e)Pay and travel
			 expenses
				(1)PayNotwithstanding
			 section 7 of the Federal Advisory Committee
			 Act (5 U.S.C. App.), members of the Board shall be paid at a rate
			 equal to the daily equivalent of the minimum annual rate of basic pay for level
			 IV of the Executive Schedule under section 5315 of title 5, United States Code,
			 for each day (including travel time) during which the member is engaged in the
			 actual performance of duties vested in the Board.
				(2)Travel
			 expensesMembers shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with section 5702 and 5703 of title
			 5, United States Code.
				(f)Director of
			 staff
				(1)QualificationsThe
			 Board shall appoint a Director who has no financial interests in any of the
			 businesses for which reasonable profits are determined by the Board.
				(2)PayNotwithstanding
			 section 7 of the Federal Advisory Committee
			 Act (5 U.S.C. App.), the Director shall be paid at the rate of basic
			 pay payable for level IV of the Executive Schedule under section 5315 of title
			 5, United States Code.
				(g)Staff
				(1)Additional
			 personnelThe Director, with the approval of the Board, may
			 appoint and fix the pay of additional personnel.
				(2)AppointmentsThe
			 Director may make such appointments without regard to the provisions of title
			 5, United States Code, governing appointments in the competitive service, and
			 any personnel so appointed may be paid without regard to the provisions of
			 chapter 51 and subchapter III of chapter 53 of that title relating to
			 classification and General Schedule pay rates.
				(3)DetaileesUpon
			 the request of the Director, the head of any Federal department or agency may
			 detail any of the personnel of that department or agency to the Board to assist
			 the Board in accordance with an agreement entered into with the Board.
				(4)AssistanceThe
			 Comptroller General of the United States may provide assistance, including the
			 detailing of employees, to the Board in accordance with an agreement entered
			 into with the Board.
				(h)Other
			 authority
				(1)Experts and
			 consultantsThe Board may procure by contract, to the extent
			 funds are available, the temporary or intermittent services of experts or
			 consultants pursuant to section 3109 of title 5, United States Code.
				(2)LeasingThe
			 Board may lease space and acquire personal property to the extent that funds
			 are available.
				(i)FundingThere
			 are authorized to be appropriated such funds as are necessary to carry out this
			 section.
			
